DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief
In view of the appeal brief filed on December 22, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                            
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on December 22, 2020. Claims 1, 3, and 5-9 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection and rejections of claim 4 are obviated by Applicant’s cancellation.
The objections to claims 1, 3, and 5-9 are maintained.
All other rejections from the previous office action are withdrawn.
New grounds of rejection under 35 U.S.C. 103 are necessitated.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 17, 2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-184367 application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 5 of the claim, “a front end portion” should read “a front end portion of the sensing device” for clarity.
In line 7 of the claim, “the front end portion of the housing” should read “a front end portion of the housing” for antecedent basis.
In lines 11, 18-19, and 20 of the claim, “the lengthwise direction” should read “the lengthwise direction of the NOx sensor” for consistency.
In line 14 of the claim, “concentration of oxygen” should read “the concentration of oxygen” for consistency.
In line 23 of the claim, “a portion” should read “the portion” for consistency.
Appropriate correction is required.
Claims 3 and 5-9 are objected to because of the following informalities:  in line 1 of each claim, “A NOx sensor” should read “The NOx sensor” for consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
In line 4 of the claim, “an the outer periphery” should read “an outer periphery” for clarity and antecedent basis.
In line 8 of the claim, “protective cover in the lengthwise direction” should read “protective cover are in the lengthwise direction of the NOx sensor” for clarity and consistency.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
In line 2 of the claim, “the front end side” should read “a front end side” for antecedent basis.
In line 3 of the claim, “the base end side” should read “a base end side” for antecedent basis.
In line 3 of the claim, “electrode” should read “electrode is” for clarity.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in lines 2-3 of the claim, “an electrolyte layer” should read “the solid electrolyte body” for consistency if Applicant intends for these recitations to be the same element.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2013/0092537 A1) and further in view of Murakami et al. (US 2016/0076919 A1), as evidenced by Hino (US 2018/0180570 A1) and Kanao (US 2007/0193337 A1) with respect to claim 3.
Regarding claim 1, Mizutani teaches a NOx sensor (a NOx sensor S, Fig. 1B, para. [0039]) comprising:
a housing (a cylindrical housing H1, Fig. 1B, para. [0040]);
an insulator retained by an inner periphery of the housing (a cylindrical insulator H2 disposed inside the cylindrical housing H1, Fig. 1B, para. [0040]);
a sensing device which includes a solid electrolyte body which is disposed in the insulator and has oxygen ion conductivity (a gas sensor element 1 comprising a solid electrolyte body 5 which is disposed in the cylindrical insulator H2 and has oxygen-ion conductivity, Figs. 1A-1B, para. [0040], [0042], [0046]), a front end portion in a lengthwise direction of the NOx sensor protruding from a front end surface of the insulator (a front end portion of the gas sensor element 1 in a lengthwise direction of the NOx sensor S protrudes from a front end surface of the cylindrical insulator H2, Fig. 1B, para. [0040]; Examiner interprets “a front end portion” in the claim to mean a front end portion of the sensing device; Examiner interprets “front” to be the side closer to the bottom of Fig. 1B of Mizutani; Examiner interprets “a lengthwise direction of the NOx sensor” to be the top-bottom direction of Fig. 1B); and
a protective cover which is secured to the front end portion of the housing so as to cover the front end portion of the sensing device and has formed therein cover inlet holes (an element cover H3 fixed to the front end portion of the cylindrical housing H1 so as to cover the front end portion of the gas sensor element 1 and has formed therein exhaust holes H6, Fig. 1B, para. [0040]-[0041]), wherein

Mizutani teaches that the gas sensor element 1 comprises the sensor electrode 3a, and that the front end portion of the gas sensor element 1 is accommodated within the element cover H3 having exhaust holes H6 (Figs. 1A-1B, para. [0040]-[0042], [0048]). Mizutani is silent with respect to the location of the sensor electrode 3a relative to the exhaust holes H6, and therefore fails to teach wherein a whole of the sensor electrode is located closer to a base end side of the NOx sensor than all the cover inlet holes formed in an outer periphery of the protective cover are in the lengthwise direction (Examiner interprets “base” to be the side closer to the top of Fig. 1B of Mizutani; Examiner interprets “the lengthwise direction” to mean the lengthwise direction of the NOx sensor). However, Murakami teaches a gas sensor 100 for detecting the concentration of NOx contained in exhaust gas (Fig. 2, para. [0058]) like that of Mizutani. Murakami teaches that the gas sensor 100 includes a sensor element 110 and a protection cover 120 comprising gas holes (Fig. 2, para. [0059], [0062]-[0066], [0068]-[0070]). Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective cover 120 can be changed and is a result-effective variable (Figs. 2-3, para. [0060], [0063]-[0064]). Specifically, Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective cover 120 controls where the measurement gas strikes the sensor element and thus controls the 

Modified Mizutani teaches that the front end portion of the gas sensor element 1 protrudes from the cylindrical housing H1 into the element cover H3 and that the gas sensor element 1 comprises the pump electrode 4a (Figs. 1A-1B, para. [0040]-[0042], [0047]). Modified Mizutani is silent with respect to the location of the pump electrode 4a relative to the cylindrical housing H1 and the element cover H3, and therefore fails to teach wherein at least a portion of 
The limitations “direct a measurement gas to the front end portion of the sensing device,” “exposed to the measurement gas,” and “exposed to the measurement gas” are intended use limitations. The limitations “regulating a concentration of oxygen in the measurement gas” and “measuring a concentration of a given gas component in the measurement gas after being regulated in concentration of oxygen by the pump electrode” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mizutani teaches that the exhaust holes H6 allow measurement gas flowing through the exhaust gas passage to be taken inside the element cover H3 where the front end portion of the gas sensor element 1 is accommodated (Fig. 1B, para. 
The limitation “the given gas component whose concentration is measured by the sensor electrode is NOx” is with respect to an article worked upon (the given gas component) and not a positively recited element of the sensor. Inclusion of the material or article worked upon (the given gas component) by a structure (the sensor) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 3, Modified Mizutani teaches that the base end of the sensor electrode 3a is located closer to the base end side of the NOx sensor than the front end surface of the 
Regarding claim 5, Modified Mizutani teaches wherein the sensing device has a measurement gas space (the gas sensor element 1 comprises the inner space 7, Fig. 1A, para. [0042]), in that the pump electrode and the sensor electrode (the pump electrode 4a and the sensor electrode 3a, Fig. 1A, para. [0047]-[0048]), and in that a front end of the sensing device 
The limitations “introduces the measurement gas to a surface of the solid electrolyte body,” “exposed to the measurement gas delivered to the measurement gas space,” and “directs the measurement gas into the measurement gas space through a diffusion resistor” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mizutani teaches that the inner space 7 is a chamber into which the measurement gas is introduced to a surface of the solid electrolyte 5 (Fig. 1A, para. [0043], [0047]-[0048]), so the inner space is capable of the recitation “introduces the measurement gas to a surface of the solid electrolyte body.” Modified Mizutani also teaches that the pump electrode 4a and the sensor electrode 3a face the inner space 7 which is a chamber into which the measurement gas is introduced (Fig. 1A, para. [0043], [0047]-[0048]), so the pump electrode and the sensor electrode are capable of the recitation “exposed to the measurement gas delivered to the measurement gas space.” Modified Mizutani also teaches that the front end of the gas sensor element 1 has formed therein a porous diffusion resistor 11 that introduces the measurement gas into the inner space 7 (Fig. 1A, para. [0043], [0055]), so the porous diffusion resistor in the front end of the gas sensor element is capable of the recitation “directs the measurement gas into the measurement gas space through a diffusion resistor.”
Regarding claim 6, Modified Mizutani teaches that the base end of the sensor electrode 3a is located closer to the base end side of the NOx sensor than the front end surface of the cylindrical housing H1 is (Mizutani, Figs. 1A-1B, para. [0040]-[0042], [0048], Murakami, Figs. 2-3, para. [0060], [0063]-[0064], see modification supra). Modified Mizutani fails to teach wherein the whole of the sensor electrode is located closer to the base end side of the NOx sensor than a base end of the protective cover is. However, Murakami teaches that the gas sensor 100 includes the sensor element 110, a metal housing 102, and the protection cover 120 comprising gas holes (Fig. 2, para. [0059], [0062]-[0066], [0068]-[0070]). Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective cover 120 can be changed and is a result-effective variable (Figs. 2-3, para. [0060], [0063]-[0064]). Specifically, Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective cover 120 controls where the measurement gas strikes the sensor element and thus controls the responsiveness of the gas concentration detection (para. [0013], [0075]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Although Murakami does not explicitly indicate the positioning of the sensor electrode relative to the base end of the protective cover, one of ordinary skill in the art would understand that the positioning of the sensor electrode relative to the base end of the protective cover is inherently based on the distance A1. The distance A1 influences where the sensor electrode of the sensor element is located with respect to the base end of the protective cover because the sensor 
Regarding claim 8, Modified Mizutani teaches wherein the front end side of the sensor electrode is located closer to the base end side of the NOx sensor than the base end side of the pump electrode (a front end side of the sensor electrode 3a is located closer to the base end side of the NOx sensor S than a base end side of the pump electrode 4a is because the sensor electrode 3a is disposed downstream from the pump electrode 4a, Figs. 1A-1B, para. [0048]).
Regarding claim 9,.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2013/0092537 A1) and further in view of Murakami et al. (US 2016/0076919 A1) as applied to claim 1 above, and further in view of Yamada (US 2008/0209984 A1).
Regarding claim 7, Modified Mizutani teaches wherein:
the protective cover includes a first protective cover and a second protective cover (the element cover H3 has a double structure including outer and inner walls, Fig. 1B, para. [0041]; Examiner interprets the inner wall of the element cover H3 to read on the first protective cover, and the outer wall of the element cover H3 to read on the second protective cover), the first protective cover being secured to an outer periphery of the front end portion of the housing (the inner wall of the element cover H3 is fixed to an outer periphery of the front end portion of the cylindrical housing H1, Fig. 1B, para. [0040]-[0041]), the second protective cover being secured to an the outer periphery of the first protective cover (the outer wall of the element cover H3 is fixed to an outer periphery of the inner wall of the element cover H3, Fig. 1B, para. [0040]-[0041]).
Modified Mizutani teaches wherein the exhaust holes H6 formed in the outer periphery of the inner wall of the element cover H3 are located closer to a base end side of the NOx sensor S than the exhaust holes H6 formed in an outer periphery of the outer wall of the element cover H3 are in the lengthwise direction of the NOx sensor S (Fig. 1B, para. [0040]-[0041]), and therefore fails to teach wherein the cover inlet holes formed in the outer periphery of the first protective cover are located closer to a front end side of the NOx sensor than the cover inlet holes formed in an outer periphery of the second protective cover in the lengthwise direction (Examiner interprets “the lengthwise direction” to mean the lengthwise direction of the NOx sensor). However, Yamada teaches a NOx sensor 2 comprising a gas sensing element 21 which detects .
Response to Arguments
Applicant’s arguments filed December 22, 2020 with respect to Naito and Sekiya have been considered but are moot because the new ground of rejection does not rely on Naito or Sekiya for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 22, 2020 with respect to Murakami have been fully considered but they are not persuasive, as discussed in the paragraphs below.
In the arguments presented on pages 8-11 of the appeal brief, Applicant argues that the Examiner unjustifiably alleges that claim 1 would have been obvious through routine experimentation involving distance A1 of Murakami. Applicant asserts that Murakami’s distance A1 does not indicate the positioning or arrangement of the pump electrode relative to the outside of the housing, and/or the positioning or arrangement of the pump electrode relative to inside the protective cover. Applicant asserts that Murakami does not show the positioning of a pump electrode at all, and thus distance A1 does not indicate the positioning of a pump electrode, let alone the positioning of a pump electrode relative to the housing and/or positioning of a pump electrode relative to the protective cover. Applicant asserts that optimizing Murakami’s distance A1 through routine experimentation would not have led to the claimed invention because 
Examiner respectfully disagrees. Although Murakami does not explicitly indicate the positioning of the pump electrode relative to the housing and the protection cover, one of ordinary skill in the art would understand that the positioning of the pump electrode relative to the housing and the protection cover is inherently based on the distance A1. The distance A1 influences where the pump electrode of the sensor element is located with respect to the housing and the protection cover because the pump electrode has a fixed position on the sensor element, so when the distance A1 is changed by shifting the entire sensor element, the pump electrode fixed on the sensor element is also shifted along with the sensor element by the same distance. Thus, the positioning of the pump electrode relative to the housing and the protection cover is changed when the distance A1 is changed by shifting the entire sensor element. Optimization of the positioning of the pump electrode relative to the housing and the protection cover would naturally flow from optimization of the distance A1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to shift the sensor element and modify the distance between the front end surface of the sensor element and the exhaust holes of the inner element cover of Modified Mizutani such that at least a portion of the pump electrode is arranged outside of the housing and the at least a portion of the pump electrode is located inside the protective cover through routine experimentation because doing so would yield the predictable desired responsiveness of the gas concentration detection. In response to applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haraguchi et al. (US 2004/0159547 A1): a sensor element of a NOx sensor having a sensor cell, and the sensor element being protected by an element cover (abstract).
Haraguchi et al. (US 2004/0050695 A1): a sensor element in an NOx sensor having a pump cell and a sensor cell (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794